IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-20,511-06


                    EX PARTE JUAN JOSEPH ROSILEZ, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 985474-C IN THE 183 RD DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Rosilez v. State, No. 14-06-00430-CR (Tex. App.—Houston [14th] Jan. 9, 2007).

       Applicant contends that he is actually innocent, based on an alleged recantation from the

complainant, and that his counsel was ineffective. This Court remanded the application to obtain the

reporter’s record from a habeas hearing held on December 6th and 13th, 2016. Based on that hearing

and the other evidence and records in the case, the trial court recommended that the actual innocence
                                                                                                  2

claim be denied. That recommendation is supported by the record.

       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, Applicant’s claim of actual innocence is denied. Applicant’s claim of ineffective

assistance of counsel should have been raised in his prior application, therefore that claim is

dismissed. TEX . CODE CRIM . PRO . Art. 11.07 §4.

Filed: July 26, 2017
Do not publish